 1
                                                               JS-6
 2

 3

 4

 5

 6

 7                    UNITED STATES DISTRICT COURT
 8     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION - LOS
                              ANGELES
 9

10
     RICHARD FICK, an individual;        Case No.: 2:18-cv-01326-AB-FFM
11   DERRICK NARETTA, an individual,
                                         [PROPOSED] ORDER GRANTING
12                  Plaintiffs,          JOINT STIPULATION TO
                                         DISMISS CASE
13        vs.
14   FORD MOTOR COMPANY, A
     Delaware Corporation,
15
                    Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28                                     -1-
                                       ORDER GRANTING JOINT STIPULATION TO DISMISS
                                                               2:18-CV-01326-AB-FFM
 1
           Based on the Parties’ joint stipulation pursuant to Rule 41(a)(1)(A)(ii) of

 2
     the FEDERAL RULES OF CIVIL PROCEDURE and good cause appearing, the

 3
     Court GRANTS the joint stipulation. Accordingly, the Court DISMISSES with

 4
     prejudice the Complaint as to all parties and claims. The Clerk of the Court shall

 5
     terminate the case.

 6

 7

 8
           IT IS SO ORDERED

 9   Dated: July 18, 2019

10

11                                               _______________________________
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -2-
                                              ORDER GRANTING JOINT STIPULATION TO DISMISS
                                                                      2:18-CV-01326-AB-FFM
